    Case: 1:21-cv-00401-MRB Doc #: 10 Filed: 08/05/21 Page: 1 of 1 PAGEID #: 36



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

Triller Fight Club II, LLC,

        Plaintiff,

                 v.                                          Case No. 1:21cv401

Jerren Swords,                                               Judge Michael R. Barrett

        Defendant.

                                             ORDER

        This matter commenced on June 11, 2021 with the filing of Plaintiff’s Complaint (Doc. 1).

On June 16, 2021, a summons was returned executed and Defendants answer was due July 7,

2021.

        To date, Defendant has failed to move, answer, or otherwise plead in response to

Plaintiff=s Complaint pursuant to Fed. R. Civ. P. 12(a). Consequently, default judgment may be

appropriate in this case. However, Plaintiff has failed to make any effort to litigate this case

since filing its Complaint. Thus, dismissal for lack of prosecution may also be warranted.

        The Plaintiff is hereby ORDERED to file a status report within seven (7) days of the filing

date of this Order or risk the Court dismissing this action for lack of prosecution pursuant to Fed.

R. Civ. P. 41.

        IT IS SO ORDERED.


                                                           s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court
